DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 8 July 2022.
Claims 3-5 and 9-11 are cancelled.
Claims 2, 6, 8, and 12 are previously presented.
Claims 1, 7, and 13 are currently amended.
Claims 1-2, 6-8, and 12-13 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-8, and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “device comprising: a memory …; and a processor coupled to the memory and the process configured to perform a process comprising: [a process]”. Accordingly, at step 1, the claim is found to be directed to an invention falling within the statutory category of machines.
Step 2A – prong one:
The claim recites “estimating whether a pair of components included in a target product has contact with each other by referring to the first information” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. judging/evaluating contact by referring to a table [see fig 3].
The claim recites “determining a number of divisions of the pair of components in the first thermal network model by using the second information and acquired tolerance … the determining includes: determining, when the tolerance is higher than or equal to a predetermined value, the number of divisions using the second information and a first divisional method; determining, when the tolerance is lower than a predetermined value, the number of divisions using the second information and a second divisional method that is different form the first divisional method; and determining the number of divisions based on an area ratio of the pair of components and a ratio of ease of thermal transfer in the pair of components” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. selecting a number by referring to a table [see figs 4-5].
The claim recites “generating a second thermal network model of the target product based on an estimation result obtained by the estimating and a determination result obtained by the determining” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram.
The claim recites “performing thermal analysis based on the second thermal network model of the target product” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. viewing a thermal circuit diagram and performing simple evaluations [such as will heat transfer, or heat transferred in view of resistance] in the mind or on paper.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea falling within the mental concepts grouping.
Step 2A – prong two:
The claim recites “a memory” and “a processor coupled to the memory” where the processor is configured to carry out the method, “acquiring a tolerance that indicates a required accuracy”, and “outputting an analysis result of the thermal analysis” which amounts to mere instruction to apply the judicial exception using a generic computer. Mere instruction to apply the judicial exception using a generic computer does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
Considering the claim as a whole there is the instruction to apply the judicial exception using a generic computer which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
According, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes instruction to apply the judicial exception using a generic computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole there is the instruction to apply the judicial exception using a generic computer which does not amount to significantly more than the judicial exception itself [MPEP 2106.05(f)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without signricantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “receiving a correction request of the estimation result” which amounts to insignificant extra solution activity in the form of necessary data gathering; and does integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)]. Further, no particular manner of receiving is claimed so the scope of receiving includes well-understood, routine, and conventional forms of data gathering [see MPEP 2106.05(d) – e.g. “Receiving or transmitting data over a network” or “Storing and retrieving information in memory]; and does amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].
The claim recites “modifying the estimation result based on the correction request" which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. writing a new value in a table.
The claim recites “generating the second thermal network model of the target product based on the modified estimation result” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram.
Considering the claim as a whole, there is necessary data gathering for a judicial exception with the instruction to apply the exception using a generic computer.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result” which but for the recitation of a generic computer component is a process that may be carried out mentally with or without physical aid, e.g. writing a new value in a table.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 7-8 and 12:
The claims recite a collection of steps. Accordingly, the claimed invention is found to fall within the statutory category of processes. The method is “computer-implemented” which amounts to mere instruction to apply the judicial exception using a generic computer. The method itself as like the method carried out by the device of the claims 1-2 and 6. Accordingly, claims 7-8 and 10-12 are rejected under the reasoning provided for claims 1-2 and 4-6, mutatis mutandis.

Regarding claim 13:
The claims recite a “non-transitory computer-readable medium storing thermal analysis program executable by one or more computers”. Accordingly, the claimed invention is found to fall within the statutory category of articles of manufacture. The medium storing instruction amounts to mere instruction to apply the judicial exception using a generic computer. The method itself as like the method carried out by the device of the claim 1. Accordingly, claim 13 is rejected under the reasoning provided for claim 1, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2007122506 A, using translation provided with the IDS filed 11 November 2019 and figures in the accompanying original disclosure) in view of Vinke (VINKE, HEINZ, AND CLEMENS JM LASANCE. "Compact models for accurate thermal characterization of electronic parts." IEEE Transactions on Components, Packaging, and Manufacturing Technology: Part A 20, no. 4 (1997): 411-419).

Regarding claim 1, Nishida discloses a thermal analysis device comprising:
a memory configured to store ([0013]: “a memory devise” and “an auxiliary storage device”) first information and second information, the first information being obtained from design information of a product and indicating whether two components have contact with each other ([0022]: “FIG, 4 Is a diagram showing a configuration example of the design information table. As shown in FIG. 4r a member ID, a material, and surface information are registered in the design information table 15 for each component. The member ID is information for uniquely identifying each component, The material is a material of the component. The surface information is registered for each surface constituting the component member, and includes position information (for example coordinate information of each vertex of each vertex)( size information (for example, an area), and surface information. Here the surface information is information including a surface roughness (μ m), a contact pressure {Pa), a silicon grease, and the like”); and
a processor coupled to the memory and the processor configured to (fig 1 and [0013]: “The thermal fluid analysis model generator 10 of FIG. 1 is connected to each other via a bus B, It is configured to include … an auxiliary storage device 102, a memory device 103, an arithmetic processing unit 104”) perform a process comprising:
estimating whether a pair of components included in a target product has contact with each other by referring to the first information ([0039]-[0046]: e.g. “That is, by performing loop processing of LOOP1,LOOP2,LOOP3 and LOOP4 in Fig.9, the existence of contact with the surface of other component members is judged in round robin about all the surfaces of all the component members, and when a contact surface is detected, S106 and S107 are performed”),
determining the number of divisional of the pair of components in the first thermal network model ([0018]: “The member n1odel generation unit 11 automatically generates a 6 face model (component model) of each component of the product”),
generating a second thermal network model of the target product on the basis of a result of the estimation and another result of the determination ([0047]: “it is possible to generate the contact thermal resistance model at the contact portion of each component and to automatically calculate the contact thermal resistance and the thermal conductivity of the contact thermal resistance model. Therefore, it is possible to efficiently perform the creation work of the thermal fluid analysis model taking into consideration the contact thermal resistance and the thermal conductivity” EN: The contact thermal resistance model having the component contact properties is the thermal network model), and
perform thermal analysis based on the thermal network model of the target product ([0047]: “in the case of the thermal fluid analysis, by utilizing the information stored in the contact thermal resistance model table 17, it is possible to expect to execute the thermal fluid analysis with accuracy closer to reality”).
Nishida does not explicitly disclose acquiring a tolerance that indicates a required accuracy;
the second information indicating relationship between a parameter regarding thermal transfer of the two components and the number of divisional in a first thermal network model;
[determining a number of divisions of the pair of components in the first thermal network model] by using the second information and the acquired tolerance;
generating a second thermal network model of the target product based on an estimation result obtained by the estimating and a determination result obtained by the determining;
outputting an analysis result of the thermal analysis,
the determining includes:
determining, when the tolerance is higher than or equal to a predetermined value, the number of divisions using the second information and a first divisional method;
determining, when the tolerance is lower than a predetermined value, the number of divisions using the second information and a second divisional method that is different form the first divisional method; and
determining the number of divisions based on an area ratio of the pair of components and a ratio of ease of thermal transfer in the pair of components.
However, Vinke teaches acquiring a tolerance that indicates a required accuracy (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory” EN: one must acquire a required accuracy to determine if accuracy is satisfactory.);
the second information indicating relationship between a parameter regarding thermal transfer of the two components (P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”; P417:eq 3 show a ratio of resistances)  and the number of divisional in a first thermal network model (P413:step 2: ‘The star-shaped resistance network in which two surface nodes are connected by a single resistance at one time, i.e., top-to-side, top-to-leads, bottom-to-side, and bottom-to-leads. This means that four “runs” have to be performed for a package where four surfaces are important.’ EN: the division number of the starting (first) model);
[determining a number of divisions of the pair of components in the first thermal network model] by using the second information and the acquired tolerance (P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”; P417:eq 3 show a ratio of resistances; (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory”);
generating a second thermal network model of the target product based on an estimation result obtained by the estimating and a determination result obtained by the determining (P413:step 4: ‘Starting with the star-shaped resistance network, the value of the cost function is calculated after subdivision of the top or the bottom of the package (two “runs”).’ EN: subdividing is generating a second model based on the first model contact and number of divisions);
outputting an analysis result of the thermal analysis (P414:§II.C: “Table III shows the maximum errors in junction temperature and heat flow rates for six different packages. It is interesting to compare the results acquired with the method described with previous results based on the “intuition” method, see the accompanying paper by Lasance et al. [9].”),
the determining includes: determining, when the tolerance is higher than or equal to a predetermined value, the number of divisions using the second information and a first divisional method; determining, when the tolerance is lower than a predetermined value, the number of divisions using the second information and a second divisional method that is different form the first divisional method (P413:last ¶: “This methodology [having divided either the top or bottom surface, see steps 4-5] usually leads to accurate compact models with the least number of resistances possible. If the compact model derived in point 7 is not accurate enough, steps 4–7 can be repeated by including the subdivision of the other surfaces.” EN: if the accuracy is met then a top/bottom divisional method is used, if not another surface is also subdivided, i.e. the first divisional method is either top or bottom and the second divisional method is top/bottom and another surface.); and
determining the number of divisions based on an area ratio of the pair of components (P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”) and a ratio of ease of thermal transfer in the pair of components (P417:§A:¶2: “When the heat transfer coefficient on the opposite face is increased, the value of the resistance increases, thereby easing the path of heat to the opposite face. Lasance tested a formulae of the following kind on the VCM package and a PQFP package [eq 3] As can be seen, the junction-to-top resistance depends on the exterior resistances on the other faces, i.e., the resistive links from the face of the package to ambient, normalized by the thermal resistance connecting the top face to ambient.” EN: eq 3 shows a ratio of resistances. as shown above the subdivision depends on accuracy which depends on the resistance. Accordingly, the number of subdivisions is based on the ratio of resistances (“ease”).).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “acquiring a tolerance that indicates a required accuracy; the second information indicating relationship between a parameter regarding thermal transfer of the two components and the number of divisional in a first thermal network model; [determining a number of divisions of the pair of components in the first thermal network model] by using the second information and the acquired tolerance; generating a second thermal network model of the target product based on an estimation result obtained by the estimating and a determination result obtained by the determining; outputting an analysis result of the thermal analysis, the determining includes: determining, when the tolerance is higher than or equal to a predetermined value, the number of divisions using the second information and a first divisional method; determining, when the tolerance is lower than a predetermined value, the number of divisions using the second information and a second divisional method that is different form the first divisional method; and determining the number of divisions based on an area ratio of the pair of components and a ratio of ease of thermal transfer in the pair of components” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. “Compact models are suited for embedding in design environments in use by the electronics industries, because they can be incorporated into the component libraries linked to board and system level thermal analysis software packages” (Vinke at abstract) and “Compact Models in the form of a simple resistance network can be incorporated into the component libraries linked to PCB thermal analysis software such as Cadence, Mentor Graphics, or Pacific Numerix.” (Vinke at P414:§II.D:¶3).

Regarding claim 2, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein the generation includes:
receiving a correction request of the estimation result,
modifying the estimation result based on the correction request, and
generating the second thermal network model of the target product based on the modified estimation result.
However, Vinke teaches receiving a correction request of the estimation result (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory”),
modifying the estimation result based on the correction request (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory, then the top or the bottom surface has to be subdivided”), and
generating the second thermal network model of the target product based on the modified estimation result (P413:step 7: “The “best” compact model is obtained in a similar way to that described in point 3 by selecting the two or three resistances that produced the smallest value of the cost function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “wherein the generation includes: receiving a correction request of the estimation result, modifying the estimation result based on the correction request, and generating the second thermal network model of the target product based on the modified estimation result” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. “Compact models are suited for embedding in design environments in use by the electronics industries, because they can be incorporated into the component libraries linked to board and system level thermal analysis software packages” (Vinke at abstract) and “Compact Models in the form of a simple resistance network can be incorporated into the component libraries linked to PCB thermal analysis software such as Cadence, Mentor Graphics, or Pacific Numerix.” (Vinke at P414:§II.D:¶3).

Regarding claim 6, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein
the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result.
However, Vinke teaches the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result (P413:step 7: ‘The “best” compact model is obtained in a similar way to that described in point 3 by selecting the two or three resistances that produced the smallest value of the cost function.’).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. “Compact models are suited for embedding in design environments in use by the electronics industries, because they can be incorporated into the component libraries linked to board and system level thermal analysis software packages” (Vinke at abstract) and “Compact Models in the form of a simple resistance network can be incorporated into the component libraries linked to PCB thermal analysis software such as Cadence, Mentor Graphics, or Pacific Numerix.” (Vinke at P414:§II.D:¶3).

Regarding claims 7-8 and 12, the claims are to the method performed by the device of claims 1-2 and 6 and are rejected over the same teachings of Nishida and Vinke. 

Regarding claim 13, the claim is to a non-transitory computer-readable medium storing a program to perform the method performed by the device of claim 1 and is rejected over the same teachings of Nishida and Vinke.


Response to Arguments
Claim Objection
Examiner: The objections are withdrawn in view of the amendment to the claims.

Claim Rejection Under 35 U.S.C. §101
Applicant (PP7-8):
Independent claims 1, 7, and 13 each recite, inter alia, features of:
the determining includes:
determining, when the tolerance is higher than or equal to a predetermined value, the number of divisions using the second information and a first divisional method;
determining, when the tolerance is lower than a predetermined value, the number of divisions using the second information and a second divisional method that is different form the first divisional method; and
determining the number of divisions based on an area ratio of the pair of components and a ratio of ease of thermal transfer in the pair of components.
At least these features of claims 1, 7, and 13 enable a thermal analysis to be performed in a short period of time as stated in, for example, paragraphs [0028, 31, 49] of the specification; therefore, the claims integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception.
Examiner’s response:
The examiner respectfully disagrees. Please consider, “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” [MPEP 2106.04(d) II, emphasis added]. The claimed features cited in the argument have been found to be part of the judicial exception itself. Accordingly, these are not additional elements to be evaluated to determine integration into a practical application, i.e. the judicial exception itself cannot integrate the judicial exception.
Please also consider, “Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s))” [MPEP 2106.05 II, emphasis added]. The claimed features cited in the argument have been found to be part of the judicial exception itself. Accordingly, these are not additional elements to be evaluated to determine contribution to an inventive concept i.e. the judicial exception itself cannot be significantly more than the judicial exception.
For these reasons, the argument is unpersuasive and the rejections under 35 USC §101 are maintained.

Claim Rejection Under 35 U.S.C. §103
Applicant (PP8-9):
As an example, claims 1, 7, and 13 each recites, inter alia, a feature of "determining the number of divisions based on an area ratio of the pair of components and a ratio of ease of thermal transfer in the pair of components." As explained below, at least this feature of claims 1, 7, and 13 distinguishes over each of Nishida and Vinke, and thus over their combination.
The Office Action acknowledges on pages 11-12 that Nishida does not disclose determining, but asserts on pages 12-13 that Vinke discloses this feature on pages 412-414 and 417. Assuming arguendo that Vinke discloses this feature, Vinke does not appear to disclose determining as claimed.
Vinke does not appear to disclose "determining the number of divisions based on an area ratio of the pair of components and a ratio of ease of thermal transfer in the pair of components." Thus, at least the noted feature of claims 1, 7, and 13 also distinguishes over Vinke.
Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1, 7, and 13 noted above, at least one claimed element is not present in the asserted combination of references. Thus, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claims 1, 7, and 13. Claims 2 and 6 and 8 and 12 ultimately depend from claims 1 and 7, respectively, and so at least similarly distinguish over the asserted combination of references.
Examiner’s response:
The examiner respectfully disagrees. As shown in the rejection above, Vinke discloses determining a subdivision of a top surface resistance in terms of “ease”. Vinke also discloses subdividing accordingly accuracy which itself depends on the resistance values. Accordingly, the number of subdivisions is based on the ratio of ease (resistances). For these reasons, the arguments are unpersuasive and the rejections are maintained.


Conclusion
Claims 1-2, 6-8, and 12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
VINKE, H., AND C. J. M. LASANCE. "Recent achievements in the thermal characterization of electronic devices by means of boundary condition independent compact models." In Thirteenth Annual IEEE. Semiconductor Thermal Measurement and Management Symposium, pp. 32-39. IEEE, 1997.
Discussing methods of modeling using resistance networks and subdividing the network as needed. Similar material to the Vinke disclosure relied upon for rejection under 35 USC §103

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147